Citation Nr: 1435053	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  08-29 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from November 1976 to May 1984.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, rather than immediately deciding, the Board instead remanded the claim for further development.  That development since has been completed, allowing the Board in turn to decide this claim.  

Because this appeal was partly processed electronically using the Virtual VA paperless claims processing system, any future consideration of this case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The probative, meaning competent and credible, evidence of record indicates the Veteran's Hepatitis C Virus (HCV) did not originate during his service or for many years after it concluded and that it is not otherwise related or attributable to his service.  


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for HCV.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c), 3.303 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must, upon receipt of a complete or substantially complete application for benefits:  (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant of the information and evidence that VA will obtain; and (3) inform the claimant of the information and evidence he is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

To the extent possible, VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), should be provided to a claimant before an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notice errors are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  The Veteran, not VA, has this burden of proof of not only establishing error, but showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


This duty to notify was satisfied prior to the initial RO decision by way of letters sent to the Veteran in October 2006, March 2007 and September 2007 that informed him of the types of information and evidence necessary to substantiate this claim and the division of responsibility between him and VA in obtaining this necessary supporting evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  In addition, the letters met the notification requirements set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006), including as concerning the "downstream" disability rating and effective date elements of the claim in the eventuality service connection is granted.  

VA also has a duty to assist the Veteran in the development of this claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent treatment records from prior to and since his service, whether from VA or private sources, and providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no such duty if there is no reasonable possibility the assistance would help substantiation the claim.

The Veteran's STRs are incomplete, consisting of only the report of his military entrance examination, although his claims file was rebuilt in 2000.  Indeed, all efforts to locate these additional records were unsuccessful.  VA made several attempts to obtain these records since he filed his claim for service connection for HCV in September 2006 and an earlier claim for service connection for left and right knee disabilities in January 1998.  In several responses, the National Personnel Records Center (NPRC) informed VA in September 1998 and February 1999 that there were no STRs available.  In March 1999 the VA Records Management Center (RMC) indicated the STRs and claims file could not be located.  See VA Forms 3230, communication between RO and RMC, both dated in March 1999.  In several emails the RO made requests for the Veteran's missing claims file and directions to establish a rebuilt folder were issued.  See RO emails dated in February 1999, July 1999 and June 2000.  


When "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362-369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  To this end, in correspondence during the pendency of this appeal, and even since the Veteran's original claim of entitlement to service connection for left and right knee disabilities, the RO has duly informed him that his STRs were unavailable and requested that he send copies of any records he had in his personal possession or any other relevant evidence.  See VA Notices Requesting Information from him, dated in November 1998 and July 2007.  In January 2007 the RO made a formal finding of unavailability of his service records.

When, as here, the Veteran's STRs are unavailable or incomplete, the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  See also Moore v. Derwinski, 1 Vet. App. 401 (1991).  But having said that, the Board must also point out that the O'Hare precedent does not raise a presumption that the missing medical records, if available for consideration, necessarily would support the claim.  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when a claimant's medical records have been lost or destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Thus, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by suggesting a correlation between his claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore, 1 Vet. App. at 406 and O'Hare, 1 Vet. App. at 367).  

The RO sent the Veteran development letters in March 2007 and July 2010 and asked that he identify the risk factors for his HCV infection.  He did not respond to either letter, but in his September 2008 substantive appeal, on VA Form 9, he asserted that he had contracted HCV due to his exposure to contaminated water while in Korea from 1977 to 1981.  Consequently, the Board remanded the claim in December 2011, in part, for the RO or Appeals Management Center (AMC) to send him another development letter, again asking that he identify his HCV risk factors with sufficient detail and specificity to permit VA to try and assist him in obtaining corroborating evidence.  This was accomplished by way of a January 2012 letter sent to him, although no response was received.  The duty to assist is not a one-way street, and he desires help with this claim, he must cooperate with VA's efforts to assist him.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, as he has not responded to any of the three letters sent to him asking for more information concerning his HCV risk factors, particularly in relation to his military service, the Board finds that the duty to assist him in this regard has been met.  

All relevant evidence necessary for an equitable resolution of this claim has been identified and obtained, to the extent obtainable.  The relevant evidence of record includes service personnel records (SPRs), also as mentioned the report of the Veteran's military entrance examination, but also his Social Security Administration (SSA) records - including the reports of his SSA medical evaluations, as well as VA outpatient treatment reports, the report of his January 2012 VA examination (performed on remand) containing the information required to make the necessary determinations, and personal statements from him and his representative in support of the claim.

The report of the January 2012 VA examination reflects that the examiner reviewed and documented the Veteran's pertinent medical history and rendered a diagnosis and opinion that are consistent with the remainder of the evidence of record and therefore adequate for adjudication purposes, including in terms of addressing the determinative issue of the etiology of his HCV, especially its posited relationship with his military service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication there exists any additional evidence that has a bearing on this claim that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of the appeal of this claim.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

Analysis

After considering the relevant evidence, the Board finds that the probative evidence of record (meaning the most competent and credible) does not indicate the Veteran's HCV was either incurred in or aggravated by his military service, or that it is otherwise related or attributable to his service.  Thus, service connection for this disease is unwarranted.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent and credible evidence showing:  (1) the present existence of the claimed disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  


The probative evidence of record, including, VA medical records from February1997 to September 2012, the reports of SSA evaluations, and the report of the January 2012 VA compensation examination on remand, confirm the Veteran has HCV.  The results of laboratory testing in February 1997 show positive findings for this disease, and this diagnosis has been confirmed in more recent VA and SSA medical evaluation and treatment records.   So there is no disputing he has this claimed condition.  Consequently, the determinative issue instead is whether it is attributable to his military service or dates back to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The risk factors for HCV include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) (November 30, 1998).  Veterans also may have been exposed to HCV during the course of their duties as a military corpsman, medical worker, or as a consequence of being a combat Veteran.  See VBA Fast Letter 04-13 (June 29, 2004).

Service connection may not be granted for disability that is the result of a Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  See 38 C.F.R. § 3.301.  

The Veteran asserted in his September 2008 substantive appeal, on VA Form 9, that he had contracted HCV due to his exposure to contaminated water while stationed in Korea from 1977 to 1981.  But despite VA's efforts to gather more necessary information from him regarding this alleged risk factor, no further information of this specific HCV risk factor has been provided.  


The report of his September 1976 military entrance examination shows that a clinical evaluation revealed a tattoo on his lower right arm and a scar on his upper right leg.  He since has denied having a tattoo on his right arm when entering service, claiming instead there was just a scar on his right arm.  The post-service medical evidence, including the report of his January 2012 VA examination, does not indicate any findings of a tattoo on his lower right arm, nor does he report a history of tattoos at any time since his service.

His SPRs indicate his military occupational specialty (MOS) included indirect fire infantryman and other principal duties that included ammunition bearer, assistant gunner and squad leader.  These records also reflect that he served overseas, including in Korea from June 1979 to May 1981 and in Germany from November 1982 to May 1984.  Although his MOS and principal duties in service would include the potential of exposure to combat, as he did not serve during a period of war and has not alleged any combat exposure as a risk factor, his MOS and military duties do not support exposure to any potential risk factor for HCV.  

He has provided several statements to VA treatment providers regarding his history of HCV risk factors.  In a February 1997 VA outpatient treatment record, he provided a remote history of IV drug abuse (IVDA) stemming back some 15 years.  An August 2006 VA hospital discharge summary, pursuant to psychiatric hospitalization, also reflects a long history of drug and alcohol-related problems including alcohol problems in service.  He acknowledged first using marijuana in the 1970s and using cocaine and other IV drugs in the past, albeit infrequently, starting in 1984.  His military service ended in May 1984, so that same year.  In a December 2007 statement, he gave an additional history of promiscuous sexual behavior.  In an April 2009 VA hospitalization record, he reported a history regarding his diagnosed human immunodeficiency virus (HIV), which he stated was contracted from IV use of cocaine and heroin.  He also reported that he had been to treatment facilities for rehabilitation but had relapsed a year earlier and binged on cocaine when he got his monthly check.  In fact, during this time, from April to June 2009, he was hospitalized at VA facilities with discharge diagnoses including polysubstance dependency for cocaine and alcohol, tobacco dependency, HIV, hypertension, hyperlipidemia, and HCV.  He also reported having a military history of being stationed in Korea; however, he reported having no combat exposure.  

In a December 2009 VA outpatient treatment report, he was seen in the gastrointestinal (GI) clinic for an initial evaluation of his HCV.  He stated that he had been notified of his HCV status in 1997 and reported a military history of assignment to "infantry/mortars" and being stationed in Korea, Texas and Germany.  He also acknowledged, however, that he was not treated for HCV in service and did not have a liver biopsy either.  When specifically discussing his HCV risk factors, he noted a history of approximately 100 multiple heterosexual sex partners, sex with a prostitute, a sexually transmitted disease (STD) history including gonorrhea and syphilis - though no use of illicit drugs, however, he did report a history of cocaine, heroin, LSD, hash, mushroom, marijuana, and opium, used both intranasally and injected.  He indicated that he had last used drugs about 4 months earlier.  So there is strong suggestion these histories of drug and alcohol abuse and promiscuous sexual behavior may be the source or cause of his HCV infection.  Of significance, he has not specified that any of these risk factors occurred during his military service, and even if they did it would be tantamount to willful misconduct, not instead in the line of duty.  

At the conclusion of the January 2012 VA examination, on remand, he was diagnosed with HCV.  He reported having been admitted to the hospital for being "sick" and found to have HCV and HIV, although no date was specified.  He stated that he had had no treatment for HCV and he was reluctant to because there were no guarantees that it would help.  All his known risk factors for HCV included IV drug use or intranasal cocaine and high risk sexual activity.  He did not report any history of exposure to contaminated water while stationed in Korea during his service, as previously reported on his September 2008 VA Form 9.  The examiner indicated the claims file was reviewed for the pertinent history of the Veteran's activities and this disease.  She then summarized that he was diagnosed with HIV and HCV in March 1997, during a VA hospital admission at the Biloxi, Mississippi, VA Medical Center (VAMC).  She observed several mental health admissions with diagnoses of polysubstance abuse.  She also noted the Veteran stated he had high risk sexual activity, denied tattooing, had a left ear pierced in 1984 and no history of blood transfusion.  She stated there were no STRs available, except for the military entrance examination from 1976.  She determined there were no other risk factors noted by examination or claims file review.  She therefore concluded that it was more likely than not that the Veteran's HCV infection was due to or caused by his previous IV drug use, noting this had the highest odds ration than his other identified risks.  She explained that IV drug use was the most common identifiable source of acute HCV infections and, therefore, the Veteran's HCV was more likely than not caused by his previous IV drug use.  She found no suggestion that exposure to contaminated water in Korea had caused the HCV.  She also noted there was no evidence the Veteran was exposed to contaminated water while in Korea and that medical literature and science do not support contaminated water in Korea as a risk factor for developing HCV.

With respect to the Veteran's statements regarding his HCV being due to exposure to contaminated water while stationed in Korea from 1977 to 1981, the Board finds these statements are not competent since he does not have the requisite medical training to provide a probative opinion regarding the etiology of his HCV.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Regardless, the Board finds that his lay statements are probatively outweighed by the clearly unfavorable medical opinion of the VA compensation examiner.  The VA examiner has the requisite medical training and expertise to intelligently discuss the onset and etiology of the HCV and she also provided a detailed and well-reasoned opinion based upon her review of the Veteran's relevant history, relevant records and applicable medical literature.  

In sum, service connection is not warranted for the HCV, as, not only is there no competent and credible evidence of this disease's presence during the Veteran's service or potential risk factors for infection, but also not the required attribution of this disease to anything that occurred during his service.  Moreover, as he readily concedes to not having complained about or been treated for this disease during his service, the absence of his STRs, while, again, indeed unfortunate, would not tend to lend anything supportive to the claim - even if these records were available.  

Accordingly, the preponderance of the evidence is against this claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for HCV must be denied.  See 38 C.F.R. § 3.102.


ORDER

Service connection for HCV is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


